Exhibit 10.1


Loan No. RX0886-S1


SECOND SUPPLEMENT
TO THE MASTER LOAN AGREEMENT


This SECOND SUPPLEMENT TO THE MASTER LOAN AGREEMENT (this “Second Supplement”),
is entered into as of August 3, 2011, by and between COBANK, ACB (“CoBank”) and
WARWICK VALLEY TELEPHONE COMPANY (the “Borrower”), and supplements the Master
Loan Agreement, dated as of February 18, 2003, by and between CoBank and the
Borrower (as the same has been amended on the date hereof and as the same may be
amended, modified, supplemented, extended or restated from time to time, the
(“MLA”)).  Capitalized terms used and not otherwise defined in this Second
Supplement shall have the meanings assigned to them in the MLA.


SECTION 1.   The Revolving Loan. On the terms and conditions set forth in the
MLA and this Second Supplement, CoBank agrees to make one or more advances
(collectively, the “Loan”) to the Borrower during the Availability Period (as
hereinafter defined in Section 3 hereof) in an aggregate principal amount
outstanding at any one time not to exceed $5,000,000 (the “Commitment”).  The
Commitment shall expire at 11:00 am Mountain time on August 2, 2012 (the
“Maturity Date”).  Under the Commitment, amounts borrowed and later prepaid may
be reborrowed during the Availability Period.


SECTION 2.   Purpose.  The proceeds of the Loan shall be used by the Borrower to
(A)  finance capital expenditures, working capital and general corporate
expenditures of the Borrower, including acquisitions expressly permitted by
CoBank in writing, and (B) pay the expenses and fees incurred by the Borrower in
connection with the closing of the Loan.  The Borrower agrees that the proceeds
of the Loan shall be used only for the purposes set forth in this Section 2.


SECTION 3.   Availability.   Subject to Sections 2 and 5 of the MLA and Section
9 hereof, during the period commencing on the date on which all conditions
precedent to the initial advance under the Loan were satisfied (the “Closing
Date”) and ending on the Business Day immediately preceding the Maturity Date
(the “Availability Period”), advances under the Loan shall be made as provided
in the MLA.


SECTION 4.   Interest.


(A)           Rate Options; Etc.  The unpaid principal balance of the Loan shall
accrue interest at the rate or rates determined or selected by the Borrower in
accordance with this Section 4(A).


(1)           Weekly Quoted Rate Option (Variable Rate Option).  As to any
portion of the unpaid principal balance of the Loan selected by the Borrower
(any such portion, and any portion selected pursuant to Section 4(A)(2) hereof,
is hereinafter referred to as a “Portion” of the Loan), interest shall accrue
pursuant to this variable rate option at a variable annual interest rate (the
“Variable Rate”) equal at all times to the rate of interest established for the
Borrower by CoBank in CoBank’s sole and absolute discretion on the first
Business Day of each week.  The rate of interest so established by CoBank will
be effective from and including the first Business Day of each week to and
excluding the first Business Day of the next week.  Each change in the Variable
Rate shall be applicable to the Portion of the Loan subject to this option and
information about the then current Variable Rate shall be made available upon
telephonic request.
 
 
 

--------------------------------------------------------------------------------

 


Second Supplement to Master Loan Agreement/Warwick Valley Telephone Company
Loan No. RX0886-S1
 
(2)           LIBOR Option.  As to any Portion or Portions of the Loan selected
by the Borrower, interest shall accrue pursuant to this LIBOR option at a fixed
rate per annum equal to LIBOR (as hereinafter defined in this Section 4(A)(2))
plus 3.50%.  Under this option:  (i) rates may be fixed for Interest Periods (as
hereinafter defined in this Section 4(A)(2)) of one, two, three, or six months,
as selected by the Borrower; (ii) amounts fixed shall be in increments of
$100,000 or multiples thereof; and (iii) rates may only be fixed on a Banking
Day (as hereinafter defined in this Section 4(A)(2)) on three Banking Days’
prior written notice.  “LIBOR” means the rate (rounded upward to the nearest
thousandth and adjusted for reserves required on Eurocurrency Liabilities (as
hereinafter defined in this Section 4(A)(2)) for banks subject to FRB Regulation
D (as hereinafter defined in this Section 4(A)(2)) or required by any other
federal law or regulation)), as quoted by the BBA at 11:00 a.m. London time and
published by Bloomberg, on the date the Borrower elects to fix a rate under this
option for the offering of U.S. dollar deposits in the London interbank market
for the Interest Period designated by the Borrower, as published by Bloomberg or
another major information vendor listed on BBA’s official website.  “Banking
Day” shall mean a day on which CoBank is open for business, dealings in U.S.
dollar deposits are being carried out in the London interbank market, and banks
are open for business in New York City and London, England.  “Interest Period”
shall mean the time period chosen by the Borrower during which the chosen fixed
rate is to apply to a Portion of the Loan, which period commences on the day a
rate fixed under Section 4(A)(4) hereof becomes effective.  The Interest Period
for Portions accruing interest at the LIBOR option shall end on the day in the
next calendar month or in the month that is two, three or six months thereafter
which corresponds numerically with the day the Interest Period commences;
provided, however, that:  (a) in the event such ending day is not a Banking Day,
such period shall be extended to the next Banking Day unless such next Banking
Day falls in the next calendar month, in which case it shall end on the
preceding Banking Day; and (b) if there is no numerically corresponding day in
the month, then such period shall end on the last Banking Day in the relevant
month.  No Interest Period shall extend beyond the Maturity Date.  “Eurocurrency
Liabilities” has the meaning as set forth in FRB Regulation D.  “FRB Regulation
D” means Regulation D as promulgated by the Board of Governors of the Federal
Reserve System, 12 CFR Part 204, as amended from time to time.


Upon the occurrence and during the continuance of a Potential Default or an
Event of Default, as the Interest Periods for Portions of the Loan accruing
interest at a LIBOR option expire, at CoBank’s option in its sole and absolute
discretion and upon notice to the Borrower, such Portions of the Loan shall be
converted to the Variable Rate option and the LIBOR option will not be available
to the Borrower until all Potential Defaults or Events of Default are no longer
continuing.
 
 
2

--------------------------------------------------------------------------------

 


Second Supplement to Master Loan Agreement/Warwick Valley Telephone Company
Loan No. RX0886-S1
 
(3)           Rate Combinations.  Notwithstanding the foregoing, at any one time
there may be no more than a total of five Portions of the Loan accruing interest
pursuant to any fixed rate option.


(4)           Selection and Changes of Rates.  The Borrower shall select the
rate option or options applicable to any Portion of the Loan at the time it
requests such Portion of the Loan.  Thereafter, with respect to Portions of the
Loan accruing interest at the Variable Rate, the Borrower may, on any Business
Day, subject to Section 4(A)(2) hereof, elect to have the LIBOR option apply to
such Portion.  In addition, with respect to any Portion of the Loan accruing
interest pursuant to the LIBOR option, the Borrower may, subject to Section
4(A)(2) hereof, on the last day of the Interest Period for such Portion, elect
to fix the interest rate accruing on such Portion for another Interest Period
pursuant to the LIBOR option.  From time to time the Borrower may elect, on a
Business Day prior to the expiration of the Interest Period for any Portion of
the Loan accruing interest pursuant to the LIBOR option, and upon payment of the
applicable Surcharge (as defined in, and calculated pursuant to, Section 6
hereof) to convert all, but not part, of such Portion of the Loan so that it
accrues interest at the Variable Rate or a combination of the Variable Rate and
the LIBOR option, for a new Interest Period or Interest Periods selected in
accordance with Section 4(A)(2) hereof.  Except for the initial selection, all
interest rate selections provided for herein shall be made by telephonic or
written request of an authorized employee of the Borrower by 12:00 noon, Eastern
time, on the relevant day; in the case of Loans under the LIBOR option, all such
elections must be made in writing.  In taking actions upon telephonic requests,
CoBank shall be entitled to rely on (and shall incur no liability to the
Borrower in acting upon) any request made by a person identifying himself or
herself as one of the persons authorized by the Borrower to request the Loan or
select interest rates hereunder so long as any funds advanced are wired to an
account previously designated by the Borrower.


(5)           Accrual of Interest.  Interest shall accrue pursuant to the LIBOR
option from and including the first day of the applicable Interest Period to but
excluding the last day of the Interest Period.  If the Borrower elects to refix
the interest rate on any Portion of the Loan accruing interest pursuant to one
of the LIBOR option pursuant to Section 4(A)(4) hereof, the first day of the new
Interest Period shall be the last day of the preceding Interest Period.  In the
absence of any such election, interest shall accrue on such Portion at the
Variable Rate from and including the last day of such Interest Period.  If the
Borrower elects to convert from the LIBOR option to the Variable Rate option
pursuant to Section 4(A)(4) hereof upon payment of the applicable Surcharge as
provided in Section 6 hereof, interest at the applicable LIBOR shall accrue
through the day before such conversion and either (i) the first day of any new
Interest Period shall be the date of such conversion, or (ii) interest at the
Variable Rate shall accrue on the Portion of the Loan so converted from and
including the date of conversion.
 
 
3

--------------------------------------------------------------------------------

 


Second Supplement to Master Loan Agreement/Warwick Valley Telephone Company
Loan No. RX0886-S1
 
(B)           Payment and Calculation.  The Borrower shall pay interest on the
Loan quarterly in arrears on the 20th day of each January, April, July and
October, commencing on October 20, 2011, upon any prepayment (whether due to
acceleration or otherwise) and on the Maturity Date; provided, however, in the
event that the Borrower elects to fix all or a portion of the Loan under the
LIBOR option, interest shall be payable at the maturity of the applicable
Interest Period, or, if such Interest Period exceeds three (3) months, interest
on such Portion shall be payable in arrears on each quarterly anniversary date
of the date such Portion was fixed under the LIBOR option.  Interest shall be
calculated on the actual number of days the Loan, or any part thereof, is
outstanding on the basis of a year consisting of 360 days.  In calculating
accrued interest, the date the Loan is made shall be included and the date any
principal amount of the Loan is repaid or prepaid shall be excluded as to such
amount.


SECTION 5. Loan Fees.


(A)           Commitment Fee.  During the period commencing on the date hereof
and ending on the Maturity Date, the Borrower shall pay to CoBank a commitment
fee on the average daily unused portion of the Commitment at a rate of 0.500%
per annum (calculated on a 360-day basis), payable quarterly in arrears on the
20th day of each January, April, July and October, commencing on October 20,
2011.


(B)           Origination Fee.  In consideration of the Commitment, the Borrower
shall pay to CoBank a non-refundable origination fee in the amount of $50,000,
which shall be paid in full upon execution and delivery by CoBank and the
Borrower of this Second Supplement.


SECTION 6. Prepayment and Surcharge.  The Borrower may, (i) on any Business Day
prepay in full or in part any Portion of the Loan accruing interest at the
Variable Rate, and (ii) on two (2) Business Day’s prior written notice prepay in
full or in part any Portion of the Loan accruing interest at pursuant to the
LIBOR option.  Notwithstanding the foregoing, the Borrower’s right to prepay any
amount accruing interest at pursuant to a fixed rate option (whether such
payment is made voluntarily, as a result of an acceleration, or otherwise) shall
be conditioned upon the payment of a prepayment Surcharge as defined and
calculated below.  For purposes of calculating the Surcharge provided for in
this Section 6, early conversion of a Portion of the Loan accruing interest
pursuant to the LIBOR option so that it accrues interest at a different rate
pursuant to Section 4(A)(4) hereof shall be deemed a prepayment in full of that
Portion of the Loan.  Upon any such early conversion or any prepayment of any
Portion of the Loan accruing interest pursuant to a fixed rate option, and as a
condition to any voluntary prepayment, the Borrower shall pay to CoBank, on the
date of such prepayment or early conversion, a surcharge (“Surcharge”) in an
amount equal to the greater of (a) the present value of any funding losses
incurred or imputed by CoBank to have been incurred as a result of such
prepayment for the period such amount was scheduled to have been outstanding at
such LIBOR and (b) $300.  Such Surcharge, including the amount of any funding
losses incurred by CoBank, shall be determined and calculated in accordance with
methodology established by CoBank.
 
 
4

--------------------------------------------------------------------------------

 


Second Supplement to Master Loan Agreement/Warwick Valley Telephone Company
Loan No. RX0886-S1
 
SECTION 7.   Termination of Commitment; Repayment. The Commitment will terminate
in full on the Maturity Date.  If not sooner required to be repaid, all advances
under the Loan and all other amounts due and owing hereunder and under the Loan
Documents relating to the Loan shall be due and payable on the Maturity Date.


SECTION 8.   Security.  The Loan shall be unsecured, except with respect to the
equity of the Borrower in CoBank, as described in Section 4 of the MLA.


SECTION 9.   Additional Conditions Precedent.


(A)           In addition to the conditions precedent set forth in the MLA,
CoBank’s obligation to make the initial advance under the Loan is subject to the
satisfaction of the condition precedent on or before the date of such advance
that CoBank receive, in form and content acceptable to CoBank, opinions of
counsel (who shall be acceptable to CoBank) for the Borrower; provided, however,
such opinions may take exception for limitations imposed by or resulting from
bankruptcy, insolvency, moratorium, reorganization or other laws affecting
creditors’ rights generally and may conform to the generally recognized
principles of opinions among practicing counsel in the States of New York and
New Jersey or promulgated by a recognized national association of counsel.


(B)           In addition to the conditions precedent set forth in the MLA,
CoBank’s obligation to make an advance under the Loan, including the initial
advance, is subject to the satisfaction of each of the following conditions
precedent on or before the date of such advance:


(1)                 No Material Adverse Change.  That from December 31, 2010 to
the date of such advance there shall not have occurred any event which has had
or could reasonably be expected to have a Material Adverse Effect on the
business or prospects of the Borrower;


(2)                 Representations and Warranties.  That the representations
and warranties of the Borrower contained in the MLA, this Second Supplement and
any other Loan Document to which it is a party; be true and correct in all
material respects on and as of the date of such advance, as though made on and
as of such date; and


(3)                 Other Information.  That CoBank receive such other
information regarding the condition, financial or otherwise, and operations of
the Borrower as CoBank shall request and such other opinions, certificates or
documents as CoBank shall request.


[Signatures Follow on Next Page]
 
 
5

--------------------------------------------------------------------------------

 


Second Supplement to Master Loan Agreement/Warwick Valley Telephone Company
Loan No. RX0886-S1
 
IN WITNESS WHEREOF, the Borrower has caused this Second Supplement to be
executed and delivered, and CoBank has caused this Second Supplement to be
executed and delivered, each by their respective duly authorized officer as of
the date first shown above.



 
WARWICK VALLEY TELEPHONE COMPANY
         
 
By:
/s/ Duane W. Albro      
Duane W. Albro
     
President and Chief Executive Officer
         






[Signatures Continue on Next Page]
 
 
 

--------------------------------------------------------------------------------

 
 
Second Supplement to Master Loan Agreement/Warwick Valley Telephone Company
Loan No. RX0886-S1

 
[Signatures Continued from Previous Page]



 
COBANK, ACB
         
 
By:
/s/ Gary Franke       Gary Franke       Vice President          

 
 
 

--------------------------------------------------------------------------------

 
 


 